DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply file on 03/23/2022, wherein claims 1, 21, and 25 were amended, claims 4-8, 15, and 19 were canceled. Claims 1-3, 9-14, 16-18, and 20-26 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relationship mentioned in claim 1: "the first dimples extend further along the standing surface than the second dimples" (see 112 rejection below for examiners interpretation) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 introduces subject matter not discussed within the original application, the line specifically stating, "the first dimples extend further along the standing surface than the second dimples." This structure is not present in the as filed (or current) specification and drawings. Applicant remarks submitted on 03/23/2022 fail to pinpoint support for this specific aspect of the amended claims from the original specification or claims. From drawings, it appears that both dimples (first and second) occupy the same distance on the standing ring 54 (see figure 9 below). Additionally, in the alternate direction (perpendicular to the widths in figure 9), both dimples extend through the area, however, none extend "further" than the other. So that direction does not make logical sense, since a "further" relationship would not exist, as they both cross the standing ring. Therefore, for examination purposes and the 103 rejections below, the widths along the standing surface (highlighted below in figure 9) shall be used to examine the described relationship. It is noted (under drawing objections) that the described relationship is not present in any of the applications drawings or specification.


    PNG
    media_image1.png
    523
    566
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 12, 17, 18, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boukobza (US 20090308835 A1).
With respect to claim 1, Boukobza discloses a polymeric container formed from a preform and configured for storing a commodity under pressure (Abstract), the polymeric container (Abstract) comprising: a base (3 figure 1A below) including a standing ring (5 figure 1B below) configured to support the container upright when the standing ring (5 figure 1B below)  is seated on a planar standing surface ([0012] page 1); a curved diaphragm (4 figure 1B below) of the base (3 figure 1A below) extending from the standing ring to a center of the base; and a plurality of dimples (7,10 figure 1B below) defined by the base and evenly spaced apart along the standing ring: wherein: the plurality of dimples (7, 10 figure 1B below)  includes first dimples (10 figure 1B below)  and second dimples (7 figure 1B below); the first dimples (10 figure 1B below) have a smaller surface area than the second dimples (7 figure 1B below); the first dimples (10 figure 1B below) are shorter than the second (7 figure 1B below) dimples; each one of the first dimples (10 figure 1B below) is between two of the second dimples (7 figure 1B below) and each one of the second dimples (7 figure 1B below) is between two of the first dimples (10 figure 1B below); the first dimples (10 figure 1B below) extend from the standing surface (5 figure 1B below) to along the curved diaphragm (4 figure 1B above) of the container; the second dimples (7 figure 1A below) extend from the standing surface (5 figure 1A below) to along the heel (8 figure 1A below) of the base (3 figure 1A below); the first dimples (7 figure 1B below) extend further along the standing surface (5 figure 1B below) than the second dimples (10 figure 1B below). However, Boukobza failed to disclose the remainder of claim 1; wherein the second dimples extend further along the heel than the first dimples; each one of the first dimples is opposite to another one of the first dimples on opposite sides of the center of the base; and each one of the second dimples is opposite to another one of the second dimples on opposite sides of the center of the base.
In re Japikse 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) established that a change in arrangement of parts that does not modify the operation of the device is not novel and can be considered an obvious design choice to one skilled in the art. Additionally, In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) established that "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.". With regards to the second dimple extending further along the heel and along the standing surface, one skilled in the art could have shifted (change in arrangement – In re Japikse) or widened and elongated (change in shape – In re Dailey) the second dimples. Both modifications meet the requirements specified above without altering the function of the bottle base. Additionally, this requirement, a second dimple extending further along the heel and along the standing surface is a common relationship in the art of bottle making can be seen in other prior art including, Hanan (US 20150144587 A1). Similarly, the later statement of opposing dimples is not considered novel under In re Japikse (arrangement of parts), in combination with In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) in which “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” So, the addition of more of Boukobzas disclosed dimples to the pre-existing invention (a possible means to enable an equal number of dimples to allow opposing positions) is not novel as the function remains the same. Opposing dimples is also common in the field and can be seen in other prior art including: Adomaitis (US 3871541 A) and Howard (US 4850494 A). The application has presented no argument which shows that the particular configuration of their dimples is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing structural support from Boukobzas invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.

    PNG
    media_image2.png
    541
    363
    media_image2.png
    Greyscale

With respect to claim 2, Boukobza discloses the container of Claim 1, wherein the base is a champagne-style base. (page 2 [0019])  
With respect to claim 9, Boukobza discloses the container of Claim 1 (above), wherein the standing ring (5 figure 1C below) extends along a line of symmetry (dotted lines figure 1C below) of each one of the plurality of dimples (7, 10 figure 1C below).  
With respect to claim 12, Boukobza discloses the container of Claim 1, wherein the plurality of dimples are round, oval, obround, or elliptical in shape (7, 10 figure 1B above).  
With respect to claim 17, Boukobza discloses the container of Claim 1 (above), wherein the container includes 8-14 of the plurality of dimples (7, 10 figure 1B above).  
With respect to claim 18, Boukobza discloses the container of Claim 1, wherein the plurality of dimples (7, 10 figure 1B above) form an "X" pattern in relation to the curved diaphragm (4 figure 1B above).  
With respect to claim 21, Boukobza discloses the container of Claim 1, wherein each one of the plurality of dimples (7, 10 figure 1B above) extends linearly along a center longitudinal axis (lines in dimples figure 1B above) thereof extending through the standing ring (4 figure 1B above).  
With respect to claim 22, Boukobza discloses the container of Claim 21, wherein each one of the plurality of dimples (7, 10 figure 1B above) is symmetrical about the center longitudinal axis (lines in dimples figure 1B above) thereof.  
With respect to claim 23, Boukobza discloses the container of Claim 21, wherein the center longitudinal axis (lines in dimples figure 1B above) of each one of the plurality of dimples (7, 10 figure 1B above) intersects a heel (8 figure 1A above) of the base (3 figure 1A above) at an angle of less than 90° relative to the heel (8 figure 1A above).  
With respect to claim 24, Boukobza discloses the container of Claim 21, wherein the center longitudinal axis (lines in dimples figure 1B above) of each one of the plurality of dimples (7, 10 figure 1B above) intersects the curved diaphragm (4 figure 1B above) of the base (3 figure 1B above) at an angle of less than 90° relative to the curved diaphragm (4 figure 1B above).  
With respect to claim 25, Boukobza discloses the container of Claim 1 (above), wherein: each one of the first dimples (10 figure 1C below)  extends linearly along a first center longitudinal axis (blue dotted line figure 1C below)  thereof extending through the standing ring (5 figure 1C below);  each one of the second dimples (7 figure 1C below) extends linearly along a second center longitudinal axis (yellow dotted line figure 1C below)   thereof extending through the standing ring (5 figure 1C below); and wherein the first center longitudinal axes (blue dotted line figure 1C below) and the second center longitudinal axes (yellow dotted line figure 1C below) intersect in cross-section at a centerline (green solid line figure 1C below) of the standing ring.

    PNG
    media_image3.png
    347
    582
    media_image3.png
    Greyscale

7.	Claims 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Adomaitis (US 3871541 A). With respect to claim 3, Boukobza failed to disclose of identical plurality of dimples (see 112d above -this claim contradicts the amended claim 1 and is already rejected for those reasons). However, in a similar field of endeavor, namely bottle making, Adomaitis taught of identical dimples. As discussed above (in claim 1 rejection), in view of In re Dailey, the implementation of identical dimple sizes can be viewed as a change in shape without change in function and, therefore, is not considered novel.
With respect to claim 16 and 20, Boukobza failed to disclose any details of the body of the bottle above the base. However, in regards to claim 16, Adomaitis taught of a container (2 figure 3Z below) includes a body between the base (13 figure 3Z below) and a finish (green box figure 3Z below) of the container, the body includes a sidewall having a sidewall thickness (yellow arrows figure 3Z below) that is thinner than a base thickness of the base at the standing ring (orange arrows figure 3Z below). In regards to claim 20, Adomaitis taught of a container further comprising a body defining an internal volume (figure 3 below) of the container, the body includes an upper body portion (black arrow figure 3 below), a lower body portion (grey arrow figure 3 below), and a waist (green arrow figure 3 below) between the upper body portion (black arrow figure 3 below) and the lower body portion (grey arrow figure 3 below); wherein the body is narrower at the waist (green arrow figure 3 below) as compared to the upper body portion (black arrow figure 3 below) and the lower body portion (grey arrow figure 3 below). Therefore, it would have been obvious to one of ordinary skill in the art of bottle making before the effective filing date of the claimed invention to substitute bottle body as taught by Adomaitis for the bottle body as disclosed by Boukobza since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, this would further define the bottle structure of Boukobza. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

    PNG
    media_image4.png
    695
    449
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    651
    292
    media_image5.png
    Greyscale

8. 	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Hanan (US 20150144587 A1). Boukobza failed to disclose of a surface area ratio. However, in a similar field of art, namely bottle bases, Hanan outlines specific surface area ratios of dimples to non-dimples (page 5 [0047]), specifically a 3:1 (claim 10) and a 6:1 (claim 11). Boukobza does not mention any surface area ratios so, if not already compliant, a change in shape (In re Dailey) of Boukobza dimples would allow for the dimples to meet the ratios in the current application. Further, prior art, Hanan has showed that this ratio has been achieved and therefore this concept is not viewed as novel. Therefore, it would have been obvious to one of ordinary skill in the art of bottle bases before the effective filing date of the claimed invention to include the dimple to non-dimple ratios as taught by Hanan in the bottle base of Boukobza since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the Boukobza teaches a bottle base with dimples and adding a 3:1 or 6:1 ratio of dimples to non-dimples as taught by Hanan would maintain the same functionality of Boukobza, making the results predictable to one of ordinary skill in the art (MPEP 2143).

9. 	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Chiang (US 20170267390 A1). With respect to claim 13 and 14, Boukobza failed to disclose a container able to store a CO2 of at least 3.2gv or 4.2gv. In a similar field on endeavor, namely pressurized bottles, Chiang discloses a container with the ability of storing a gas volume of CO2 level of 4.2gv (Chiang claims 13 and 14 page 20) for the purpose of containing carbonated soft drinks with containers that don’t bulge. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have created a container like Boukobzas with the ability to store a commodity having a CO2 level of 4.2gv as taught by Chiang in order to allow for the storage of carbonated soft drinks.

10. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above, in view of Krishnakumar (US 5989661 A). With regards to claim 26, Boukobza failed to disclose wherein the curved diaphragm includes a center portion at an axial center of the curved diaphragm, the center portion protrudes outwardly from the curved diaphragm away from an interior volume of the container. Boukobza failed to disclose a protruding center portion meeting all of the criteria listed above. In a similar filed of endeavor, namely pressurized bottles, Krishnakumar taught of a curved diaphragm (128 figure 11 below) includes a center portion at an axial center (CL figure 11 below) of the curved diaphragm (128 figure 11 below), the center portion (129 figure 11 below) protrudes outwardly from the curved diaphragm (128 figure 11 below) away from an interior volume of the container. It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottle of Boukobza to have a protruding center portion as taught by Krishnakumar in order to “further ensure accurate centering of the preform in the blow mold” (lines 30-32 col 3).

    PNG
    media_image6.png
    223
    476
    media_image6.png
    Greyscale




Response to Arguments
11. 	In view of Applicant’s amendment, prior art has been identified and applied appropriately. Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735